Scruton v ACRO-FAB Ltd. (2017 NY Slip Op 06323)





Scruton v ACRO-FAB Ltd.


2017 NY Slip Op 06323


Decided on August 23, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND SCUDDER, JJ.


524 CA 16-01363

[*1]WILLIAM SCRUTON, PLAINTIFF-RESPONDENT,
vACRO-FAB LTD., DEFENDANT-APPELLANT, TIMOTHY JOHN KARKRUFF, DOING BUSINESS AS KARKRUFF CONSTRUCTION & DESIGN, AND ACTION CRANE, INC., DEFENDANTS-RESPONDENTS.


COSTELLO, COONEY & FEARON, PLLC, CAMILLUS (JAMES J. GASCON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SMITH SOVIK KENDRICK & SUGNET, P.C., SYRACUSE (EDWARD J. SMITH, III, OF COUNSEL), FOR PLAINTIFF-RESPONDENT.
MARK D. GORIS, CAZENOVIA, FOR DEFENDANT-RESPONDENT TIMOTHY JOHN KARKRUFF, DOING BUSINESS AS KARKRUFF CONSTRUCTION & DESIGN.
AHMUTY, DEMERS & MCMANUS, HOPEWELL JUNCTION (PATRICK J. PICKETT OF COUNSEL), FOR DEFENDANT-RESPONDENT ACTION CRANE, INC. 

	Appeal from an order of the Supreme Court, Oswego County (Norman W. Seiter, Jr., J.), entered December 24, 2015. The order, among other things, granted the motions of defendants Action Crane, Inc., and Timothy John Karkruff, doing business as Karkruff Construction & Design, seeking summary judgment dismissing plaintiff's amended complaint and all cross claims against them. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on April 10, 17 and 25, 2017, and filed in the Oswego County Clerk's Office on May 18, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 23, 2017
Frances E. Cafarell
Clerk of the Court